DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 of Group I, drawn to “[a] method for distributing data of a plurality of files over a plurality of respective remote storage nodes, the method comprising: a. splitting into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files; b. preprocessing each segment and then splitting it into v of input chunks: t highly sensitive chunks and v−t frequently demanded chunks, where highly sensitive chunks contain data which ought to be stored securely and highly demanded chunks contain data which ought to be stored in highly-available manner; c. encoding, by the at least one processor, v input chunks (produced from the same segment) together with k−v supplementary input chunks into n of output chunks, where any of n output chunks do not contain copy of any fragment of highly sensitive chunks, while v−t output chunks are given by copies of v−t frequently demanded input chunks (these output chunks are further referred as frequently demanded output chunks), n≥k; d. assigning, by the at least one processor, output chunks to remote storage nodes, wherein n output chunks produced from the same segment are assigned to n different storage nodes; e. transmitting, by the at least one processor, each of the output chunks to at least one respective storage node; and f. retrieving, by the at least one processor, at least a part of at least one of the plurality of files by downloading parts of output chunks from storage nodes, where amount of data transferred from each storage node is optimized to minimize average latency for data reconstruction”, classified in G06F3/0608.
, drawn to “[a] method for distributing data of a plurality of files over a plurality of respective remote storage nodes, the method comprising: a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files; b. optionally applying deduplication, compression and/or encryption to each segment; c. splitting each segment into k information multi-chunks and optionally applying data mixing to these information chunks to produce k systematic multi-chunks; d. encoding, by the at least one processor, k systematic multi-chunks (produced from the same segment) into r parity multi-chunks, wherein employed erasure coding scheme maximizes storage efficiency, enables reconstruction of the k systematic multi-chunks from any k output multi-chunks and enables recovering of a single output multi-chunk with minimized network traffic, where the set of k+r output multi-chunks comprises k systematic multi-chunks and r parity multi-chunks; e. assigning, by the at least one processor, k+r output multi-chunks to remote storage nodes, wherein k+r output multi-chunks produced from the same segment are assigned to k+r different storage nodes; f. transmitting, by the at least one processor, each of the output multi-chunks to at least one respective storage node; g. storage node repairing, by the at least one processor, wherein at least one output multi-chunk is recovered as a function of parts of other output multi-chunks produced from the same segment, wherein network traffic is minimized; and h. retrieving, by the at least one processor, at least a part of at least one of the plurality of files as a function of parts of output multi-chunks”, classified in H03M13/373.
II. Claim 19 of Group II, drawn to “[a] system for distributing data of a plurality of files over a plurality of respective remote storage nodes, the system comprising: at least one processor configured by executing instructions from non-transitory processor readable media, the at least processor configured for: a. splitting data into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files; b. optionally applying deduplication, compression and/or encryption to each , classified in H03M13/373.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are related to separate data processes of splitting, encoding, assigning output chunks, transmitting and retrieving data. The inventions of each Group I and II are distinct as they recite separate modes of operation. They are each separately distinct as they do not overlap in scope and are not obvious variants of each other. For instance, the invention of Group I is related to a particular storage scheme for output chunks 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Leason Ellis LLP on January 27, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112